DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 11/10/2020.  Since the initial filing, claims 1, 3, 5, 9, 14, 16, 18 and 19 have been amended, claim 17 has been cancelled and claim 21 has been added.  Thus, claims 1-16 and 18-21 are pending in the application.
In regards to the previous drawing objections applicant has amended or argued to overcome these objections and they are therefore withdrawn with new objections entered below.
In regards to the specification objection, applicant has amended to overcome this objection and it is therefore withdrawn with new objections entered below.
In regards to the previous 112 rejections, applicant has amended or argued to overcome these rejections and they are therefore withdrawn with new rejections entered below.
In regards to the previous 102 and 103 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn with new rejections entered below.
This action is non-final due to the inclusion of multiple new 112(b) rejections entered below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “base of the brush head” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
The drawings are objected to because the “connector” as described in claims 1 and 9 has no reference number on the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The “connector” as described in claims 1 and 9 has no reference number within the specification
The amendment entered for the specification on 11/10/2020 to provide antecedent basis in the specification for the “connector” assigns this amendment to paragraph 79 of the instant specification wherein the correct paragraph is paragraph 24 of the instant specification
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at least one ribbon" in line 3.  It is unclear whether this limitation is part of or in addition to the “one or more radially symmetric ribbons” recited earlier.  For the purpose of examination, this limitation has been taken to intend as part of the one or more radially symmetric ribbons.
Claim 2 recites the limitation "each ribbon" in line 1.  It is unclear whether this limitation is part of or in addition to the “one or more radially symmetric ribbons” recited in claim 1.  For the purpose of examination, this limitation has been taken to intend as part of the one or more radially symmetric ribbons.

Claim 4 recites the limitation "each ribbon" in line 1.  It is unclear whether this limitation is part of or in addition to the “one or more radially symmetric ribbons” recited in claim 1.  For the purpose of examination, this limitation has been taken to intend as part of the one or more radially symmetric ribbons.
Claim 5 recites the limitation "the ribbons" in line 1.  It is unclear whether this limitation is part of or in addition to the “one or more radially symmetric ribbons” recited in claim 1.  For the purpose of examination, this limitation has been taken to intend as part of the one or more radially symmetric ribbons.
Claim 5 recites the limitation "the exterior circumference of the brush head" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “an exterior circumference of the brush head” or changing the dependency of claim 5 to depend from 2, the claim in which “exterior circumference” is introduced, to overcome this rejection.
Claim 6 recites the limitation "ribbons" in line 1.  It is unclear whether this limitation is part of or in addition to the “one or more radially symmetric ribbons” recited in claim 1.  For the purpose of examination, this limitation has been taken to intend as part of the one or more radially symmetric ribbons.
Claim 8 recites the limitation "the ribbon" in line 1-2.  It is unclear whether this limitation is part of or in addition to the “one or more radially symmetric ribbons” recited in claim 1.  For the purpose of examination, this limitation has been taken to intend as part of the one or more radially symmetric ribbons.

Claim 10 recites the limitation "the ribbons" in line 1.  It is unclear whether this limitation is part of or in addition to the “one or more radially symmetric ribbons” recited in claim 9.  For the purpose of examination, this limitation has been taken to intend as part of the one or more radially symmetric ribbons.
Claim 12 recites the limitation "the ribbons" in line 1.  It is unclear whether this limitation is part of or in addition to the “one or more radially symmetric ribbons” recited in claim 9.  For the purpose of examination, this limitation has been taken to intend as part of the one or more radially symmetric ribbons.
Claim 13 recites the limitation "the one or more ribbons" in line 1-2.  It is unclear whether this limitation is part of or in addition to the “one or more radially symmetric ribbons” recited in claim 9.  For the purpose of examination, this limitation has been taken to intend as part of the one or more radially symmetric ribbons.
Claim 14 recites the limitation "the one or more ribbons" in line 1-2.  It is unclear whether this limitation is part of or in addition to the “one or more radially symmetric ribbons” recited in claim 9.
Claim 18 cannot be dependent on claim 17 as claim 17 has been cancelled.  For the purpose of examination, claim 18 has been taken to depend from claim 9.  
Claim 18 recites the limitation “wherein the brush head is configured to be smooth” in line 1-2.  It is unclear as to which element of the brush head this limitation is intended to apply.  The face of the brush head cannot be “smooth” as the presence of the ribbons disrupts it.  For the purpose of examination, this limitation has been taken to mean that the surface of the brush head is substantially flat.

Claim 21 recites the limitation "the one or more ribbons" in line 1-2.  It is unclear whether this limitation is part of or in addition to the “one or more radially symmetric ribbons” recited in claim 19.  For the purpose of examination, this limitation has been taken to intend as part of the one or more radially symmetric ribbons.
All dependent claims inherit the rejections of their precedent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kern (US Patent Publication No. 2016/0045081) in view of Brewer (US Patent Publication No. 2012/0233798).
In regards to claim 1, Kern discloses a brush head (cleansing head 140) for a facial brush (cleansing device 100, paragraph 47 line 3-5) comprising: a connector (mounting portion 130) configured to couple the brush head to a brush body (handle portion 110, paragraph 47 line 3-5); one or more radially symmetric ribbons and channels (cleansing features 160 and space or “land area” between cleansing features, paragraph 59 line 1-5, Fig 2 shape 7, paragraph 63 line 7-9), at least one ribbon having varying heights (varying heights may be read on the fact that shape 7 is a triangle therefore the height varies along outer edge).

However, Brewer teaches a facial brush wherein a center portion of the brush head (90) is higher than an edge portion of the brush head (base element has a convex shape, paragraph 26 line 5-6, see Annotated Fig 8).

    PNG
    media_image1.png
    263
    399
    media_image1.png
    Greyscale

Annotated Fig 8
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kern such that a center portion of the brush head is higher than an edge portion of the brush head as taught by Brewer as this shape would permit differing stiffness of the cleansing features to allow for a desired skin cleansing effect (Brewer: paragraph 26 line 14-16).
In regards to claim 2, Kern in view of Brewer teaches the device of claim 1 and Kern further discloses wherein each ribbon extends straight from a center location towards an exterior (interpreting “one or more radially symmetric ribbons” as the central portion of shape 7, the cleansings features extend along a line running from a central location towards the exterior, Fig 2 shape 7 3D feature).


In regards to claim 6, Kern in view of Brewer teaches the device of claim 1 and Kern further discloses wherein a plurality of ribbons form a wedge shape (sets of three ribbons form a wedge, see Annotated Fig 2 shape 7), and the brush head includes a plurality of wedge shapes (Figure 2 shape 7).

    PNG
    media_image2.png
    63
    179
    media_image2.png
    Greyscale

Annotated Fig 2
In regards to claim 7, Kern in view of Brewer teaches the device of claim 1 and Kern further discloses wherein the brush head is made of silicone (cleansing head 140 including all cleansing features are made of an elastomeric material wherein suitable elastomeric materials include silicone rubbers, paragraph 50 line 4-7 and paragraph 51 line 1-2).
In regards to claim 8, Kern in view of Brewer teaches the device of claim 1 and Kern further discloses wherein the varying height of the ribbon is between 0.5mm and 1.5 mm from a base of the brush head (peak height of cleansing features may be 0.5mm to 5mm from the base, paragraph 59 line 19-21, paragraph 171 line 24-30, triangle height along sides encompasses 0mm to 5mm).
In the alternative, if the disclosure of 0.5 mm to 5 mm is deemed to lack specificity, the courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05 I).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kern (US Patent Publication No. 2016/0045081) in view of Brewer (US Patent Publication No. 2012/0233798) as applied to claim 1 above and in further view of Gohda (US Patent No. 6,598,255).
In regards to claim 3, Kern in view of Brewer and Gohda teaches the device of claim 2 and Kern further discloses wherein each ribbon is less than one half the diameter the brush head (width W of device equals width of cleansing head, Fig 1C, width W may be 300mm to 70mm, paragraph 48 line 4-5, footprint of cleansing features may be 0.1mm to 10mm in the longest dimension, paragraph 59 line 15-17).
In regards to claim 5, Kern in view of Brewer teaches the device of claim 1.
Kern does not teach wherein the ribbons cumulatively form a pattern which is configured to direct water and lotion towards the exterior circumference of the brush head.
However, Gohda teaches wherein the ribbons cumulatively form a pattern which is configured to direct water and lotion toward the exterior circumference of the brush head (abstract, column 7 line 56-67).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kern such that the ribbons cumulatively form a pattern which is configured to direct water and lotion towards the exterior circumference of the brush head as taught by Gohda as this would help ensure a thorough cleansing of the skin (Gohda: abstract, column 7 line 56-67).
Claims 9-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kern (US Patent Publication No. 2016/0045081) in view of Pardo (US Patent Publication No. 2015/0305486).
In regards to claim 9, Kern discloses a facial brush (cleansing device 100 for face, paragraph 40 line 4-6 and paragraph 47 line 2-3) comprising: a brush body (handle 110, paragraph 47 line 3-4); a brush head (cleansing head 140); a connector (mounting portion 130) 
Kern does not teach the ribbons being higher in a center of the brush head than at an edge of the brush head.
However, Pardo teaches the ribbons being higher in a center of the brush head than at an edge of the brush head (bristles in first portion 64 are longer than bristles in second portion 68 at edge of brush head, paragraph 25, see Annotated Fig 3).

    PNG
    media_image3.png
    181
    322
    media_image3.png
    Greyscale

Annotated Fig 3
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kern to have the ribbons being higher in a center of the brush head than at an edge of the brush head as taught by Pardo as the differing stiffness resulting from the differing heights would allow for the user to apply an appropriate stiffness to an appropriate portion of the skin (Pardo: paragraph 25).

In regards to claim 11, Kern in view of Pardo teaches the device of claim 10 and Kern further discloses wherein the curvilinear shape is parabolic (Shape 9 teaches multiple arc shapes including a semicircle, paragraph 176 line 10, Fig 22A, or a semi-ellipsoid, paragraph 167 line 12, as a parabola is defined as a plane curve which is mirror-symmetrical and is approximately U-shaped the described curvilinear shapes of shape 9 fit the definition of a parabola).  
In regards to claim 12, Kern in view of Pardo teaches the device of claim 9 and Kern further discloses wherein a spacing of the ribbons varies between 0.5mm and 3mm (distance between peaks of adjacent cleansing features may be 0.5mm to 3.5mm, paragraph 171 line 1-3 and 7-9 and 12-15).
In regards to claim 13, Kern in view of Pardo teaches the device of claim 9 and Kern further discloses wherein a height of the one or more ribbons is between 0.5 mm and 2 mm from a base of the brush head (peak height of cleansing features may be 0.5mm to 5mm from the base, paragraph 59 line 19-21, paragraph 171 line 24-30).
In the alternative, if the disclosure of 0.5 mm to 5 mm is deemed to lack specificity, the courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05 I).
In regards to claim 14, Kern in view of Pardo teaches the device of claim 13 and Kern further discloses wherein the one or more ribbons vary in height by between 0.5mm and 2mm (peak height of cleansing features may be 0.5mm to 5mm from the base, paragraph 59 line 19-21, paragraph 171 line 24-30, triangle height along sides encompasses 0mm to 5mm).

In regards to claim 18, Kern in view of Pardo teaches the device of claim 9.
While Kern discloses that the brush head is configured to be smooth (interpreting “smooth” to be “flat” Kern states that the surface of the cleansing head may be substantially planar, paragraph 37 line 11-12) and that the brush head may be easily cleaned to remove preparation and exfoliated skin particles (paragraph 86 line 1-9) it does not explicitly ascribe this feature to the smoothness of the brush head. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kern (US Patent Publication No. 2016/0045081) in view of Pardo (US Patent Publication No. 2015/0305486) as applied to claim 9 above and in further view of Thomassen (US Patent Publication No. 2017/0049278).
In regards to claim 16, Kern in view of Pardo teaches the device of claim 9 and Kern further discloses wherein the brush body includes a vibration motor (electrical motor applies an oscillating movement to cleansing head, paragraph 46 line 3-5 and 12-14).
Kern does not teach wherein the brush body also includes a rotation motor and the brush head is configured to make micromotions in use.
However, Thomassen teaches wherein the brush body also includes a rotation motor (motor 6 provides rotation, paragraph 7-8), and the brush head is configured to make micromotions in use (paragraph 62-64).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kern such that the brush body also includes a rotation motor and the brush head is configured to make micromotions in use as the additional variations in motor speed and frequency both of each motor and between the motors .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kern (US Patent Publication No. 2016/0045081) in view of Thomassen (US Patent Publication No. 2017/0049278) and Brewer (US Patent Publication No. 2012/0233798).
In regards to claim 19, Kern discloses a brush (cleansing device 100) comprising: a brush body (handle portion 110) designed to fit a brush head attachment (cleansing head 140, paragraph 47 line 3-5); a first motor to provide vibrational movement to the brush head (electrical motor applies an oscillating movement to cleansing head, paragraph 46 line 3-5 and 12-14); and the brush head comprising one or more radially symmetric ribbons (Figure 2 shape 7, paragraph 63 line 7-9), the ribbons being substantially evenly spaced (paragraph 59 line 9-12), and made of an elastomer (cleansing head 140 including all cleansing features are made of an elastomeric material, paragraph 50 line 4-7).
Kern does not disclose a second motor to provide rotational movement to the brush head, the brush head being configured to move with micromotions when the first motor and the second motor are on or that the brush head is non-planar.
However, Thomassen teaches a second motor to provide rotational movement to the brush head (motor 6 provides rotation, paragraph 7-8); and the brush head being configured to move with micromotions when the first motor and the second motor are on (paragraph 62 and 63).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kern to have a second motor to provide rotational movement to the brush head and such that the brush head is configured to make micromitions in use as the additional variations in motor speed and frequency both of each motor and between the motors (Thomassen: paragraph 66-67) would provide a multitude of cleansing options to best suit the needs of the user (Thomassen: paragraph 68).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kern such that the brush head is non-planar as taught by Brewer as this shape would permit differing stiffness of the cleansing features to allow for a desired skin cleansing effect (Brewer: paragraph 26 line 14-16).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kern (US Patent Publication No. 2016/0045081) in view of Thomassen (US Patent Publication No. 20170049278) and Brewer (US Patent Publication No. 2012/0233798) as applied to claim 19 and in further view of IEEE Wiring Matters.
In regards to claim 20, Kern in view of Thomassen and Brewer teaches the device of claim 19.
The combination does not state that the brush head appearance is altered due to a wagon-wheel effect optical illusion, when the first motor and the second motor are on.
As set forth for claim 19 above, Thomassen teaches a second motor that provides rotation movement to the brush (motor 6).
The wagon-wheel effect is a stroboscopic effect resulting from induced rotational motion and visual aliasing.  This effect may be induced or disrupted by exterior factors and it is assumed that any rotating body may experience the effect should the conditions be met (it is known that altering the lighting configurations in the premise of machines with multiple moving parts that may experience stroboscopic effects may prevent the occurrence of these effects, IEEE Wiring Matters page 4 column 3).
Further, apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kern (US Patent Publication No. 2016/0045081) in view of Brewer (US Patent Publication No. 2012/0233798) as applied to claim 1 above and in further view of Linzell (US Patent Publication No. 2009/0198159.
In regards to claim 21, Kern in view of Brewer teaches the device of claim 1.
Kern does not teach wherein at least one of the one or more ribbons extends beyond the edge of the brush head.
However, Linzell teaches wherein at least one of the one or more ribbons extends beyond the edge of the brush head (edges 206 of friction pad 201 project beyond the planar support face 204, paragraph 231 line 6-9).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kern such that at least one of the one or more ribbons extends beyond the edge of the brush head as taught by Linzzel as this would provide an angled surface which would be able to reach narrower portions of the users face for a more thorough cleaning.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-16 and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to the arguments concerning 1-5, 7-16 and 18-20, these argument concern the amendments made to the claims and are addressed in the new rejections entered above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VICTORIA MURPHY/Primary Examiner, Art Unit 3785